Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3, 6-10 and claims identified as withdrawn 12-24 are pending.

The following renders the restriction requirement moot.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dan L Wood on 2/8/2021.

DELETE	Claims 12-24 

Claims 1, 3, 6-9 are drawn to crystalline form of dihydrate of the anhydrous crystalline form found in US 8697876.  Method claim 10 depends on the compound of claim 1; biological property of the active ingredient Lasmiditan relevant for the intended use (treatment of migraine) is previously known.  

Claims 1, 3, 6-10 are allowed. 


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.